Citation Nr: 1011551	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  06-11 865	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of excision of a cephalic vein of the 
left arm due to Department of Veterans Affairs treatment in 
December 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active military duty from February 1974 
to February 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) regional office in 
Buffalo, New York (RO).  


FINDING OF FACT

The Veteran is not shown to have incurred residuals of 
excision of a cephalic vein of the left arm due to medical 
fault on the part of VA or as the result of an unforeseen 
event in connection with VA treatment or lack thereof.  


CONCLUSION OF LAW

The requirements for the payment of compensation benefits 
pursuant to 38 U.S.C. § 1151 for residuals of excision of a 
cephalic vein of the left arm due to VA medical treatment in 
December 2001 have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007).  The regulations implementing VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A 
letter was sent to the Veteran in July 2004, prior to 
adjudication, in which he was informed of the requirements to 
establish entitlement to benefits under 38 U.S.C.A. § 1151.  

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility for obtaining.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  No additional private medical evidence has been 
received from the Veteran since this letter was sent.  

Although the Veteran was not provided a letter that 
specifically discussed effective dates, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), he has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, including at his June 2006 RO 
hearing; moreover, as the claim is being denied, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal despite any inadequate notice 
because the denial renders the content of the notice moot.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A relevant medical 
opinion was obtained in February 2007.  

The Board concludes that all available evidence that is 
pertinent to the claim has been obtained.  The Veteran has 
been given ample opportunity to present evidence and 
argument in support of his claim, including at his June 
2006 RO hearing.  The Board additionally finds that 
general due process considerations have been complied with 
by VA.  See 38 C.F.R. § 3.103 (2009).  


Analysis of the Claim

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 2002).  

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the Veteran will be 
compensated in the same manner as if service-connected if the 
disability was caused by (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing hospital care or (B) an 
event which is not reasonably foreseeable.  

Thus, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability from VA hospitalization, or medical or 
surgical treatment.  

In addition, there would need to be evidence that the results 
of VA medical treatment were not reasonably foreseeable.  In 
the alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent, 
or otherwise administered in some degree of error as set 
forth hereinabove.  
In determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the Veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  38 C.F.R. § 3.358(b)(1) (2009).  

As applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  In 
addition, the evidence must show actual causation rather than 
coincidental occurrence.  38 C.F.R. § 3.358(c)(1), (2).  

The Veteran has contended, including at his June 2006 
hearing, that compensation benefits are warranted for 
residuals of excision of a cephalic vein of the left arm 
caused by VA hospital treatment in December 2001 because he 
incurred a staph infection as a result of VA carelessness.  

Before compensation benefits are granted under 38 U.S.C.A. 
§ 1151, there must be medical evidence of a current 
disability; evidence of incurrence or aggravation of such 
injury or disease as the result of careless or negligent VA 
hospitalization or treatment; and medical evidence of a nexus 
between the asserted injury or disease and the current 
disability.  See Jones v. West, 12 Vet. App. 460, 464 (1999).  

A determination must also be made under 38 U.S.C.A. § 1151 
whether a claimed disability was a reasonably foreseeable 
consequence of VA medical treatment.  

The Veteran was hospitalized at a VA facility on December 18, 
2001 with a history of alcohol abuse and DT's with cardiac 
arrhythmias; he expressed a desire to stop drinking.  
Laboratory data at the time of admission revealed a low BUN 
and creatinine and an elevated blood alcohol level of 0.13.  
He was put on alcohol withdrawal protocol.  He was given 
several IVs, and on December 23 he had a temperature of 
102/103, at which time a blood culture was obtained and he 
was given Vancomycin.  It was noted that, on December 26, the 
Veteran had some blisters and a small punctuate area on his 
left arm in the area of a previous IV.  The blood culture 
came back positive for MRSA.  Because the Veteran was 
somewhat noncompliant and had a history of substance abuse, 
it was felt to be more prudent to excise the vein rather than 
watch him.  Excision of the vein was performed from the 
antecubital fossa up to the point close to the shoulder.  The 
Veteran was reported to have done well postoperatively.  His 
wound was steri-stripped on the second or third postoperative 
day and his antibiotics were stopped.  He remained afebrile.  
It was noted that his wound was healing nicely, and he was 
discharged on January 3, 2002.

VA treatment records for June 2002 reveal complaints of 
intermittent tingling in the left arm since the surgery in 
December 2001.

A VA evaluation was conducted in February 2005, which 
included review of the claims file.  Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the Veteran's claims folder).  The 
Veteran complained of numbness of the left arm, which 
sometimes disrupted his sleep.  Physical examination of the 
left arm revealed a well-healed 22 cm scar over the anterior 
lateral aspect of the left arm extending from the level of 
the mid deltoid to the antecubital space.  There was a 
stellate scar at the mid portion of the surgical scar from 
the drainage from the site prior to the surgical procedure.  
There was very slight tenderness on palpation about the 
lateral aspect of the elbow and over the antecubital space.  
He complained of shoulder pain on forearm supination against 
resistance.  His left hand grip was 3/5, particularly of the 
small and ring fingers.  The diagnoses were bicipital 
tendinitis of the left shoulder, acromioclavicular 
degenerative joint disease, and normal elbow examination.  

The examiner concluded in February 2005 that the motor 
weakness of the left ring and little fingers was unrelated to 
the Veteran's surgical procedure because these digits are 
innervated by the ulnar nerve, which is removed significantly 
from the area of the operative site.  The only impairment 
resulting from the vein removal was irritation of the biceps 
muscle from scar tissue build up.  The examiner said that 
irritation of the biceps muscle was a minor consequence 
compared with what could have been a disastrous complication 
of pulmonary embolism if the procedure had not been 
performed.

According to a November 2005 Addendum to the February 2005 VA 
opinion, it was equally possible that the Veteran's septic 
thrombophlebitis of the left arm could be due to a breakdown 
in technique in the IV therapy, or that the Veteran's 
generally debilitating condition led to the septic phlebitis, 
or that the Veteran's pulmonary condition caused septic 
emboli, leading to the septic thrombophlebitis.  
Consequently, the examiner was unable to determine the cause 
of the septic thrombophlebitis of the left arm without 
resorting to speculation.  The examiner noted that that there 
was no evidence to suggest that the VA failed to exercise the 
degree of care expected of a reasonable health care provider.  

According to a June 2006 statement from the Veteran's sister, 
there was no sign of infection prior to his hospitalization 
in December 2001.

The Veteran testified at a personal hearing at the RO in June 
2006 that he entered a VA hospital for detoxification in 
December 2001 without any infection and incurred a staph 
infection as a result of an IV, which resulted in numbness 
and tingling of the left arm.

According to a February 2007 supplemental report from the VA 
health care provider who examined the Veteran in February 
2005, which was provided after a current review of the claims 
file, the development of infectious complications from 
surgery occur not infrequently under the best of 
circumstances.  The Veteran's phlebitis symptoms became 
apparent some three days following his admission to the 
emergency department.  Had the venipuncture been administered 
improperly, the consequences of such improper treatment would 
have been immediately apparent, which was not the case.  

It was noted that a May 2006 article in the Annals of 
Vascular Surgery reported brachial thrombosis incidents in 
11.5 percent of patients studied; the authors of the study 
suggested that upper extremity deep vein thrombosis might be 
thought of as a marker for the severity of systemic illness 
of the patient rather than just a cause of venous 
thromboembolism.  A September 2004 article in the same 
journal reported upper extremity venous thrombosis in 53 of 
177 extremities reviewed, with cephalic vein thrombosis 
representing 32 percent of this number.  According to the VA 
health care provider, these studies show that incidents of 
venous thrombosis are not uncommon and that there need not be 
any deviation from the standard of care for such a 
complication to occur.  Moreover, it was noted that the 
Veteran was undernourished, and his condition was grave, on 
his admission to the emergency room.  This health care 
provider concluded that the development of septic 
thrombophlebitis of the cephalic vein was due to the 
Veteran's generally debilitating condition from chronic 
alcoholism rather than the result of any deviation from the 
normal standard of care by VA.

Also on file are medical excerpts on staph wound infections.

Based on the above evidence of record, the Board concludes 
that there is insufficient evidence of negligence, error in 
judgment or lack of skill in the treatment, or lack thereof, 
provided to the Veteran by VA during hospital treatment and 
surgery in December 2001.  There is also no evidence of 
additional residual disability caused by an event that was 
not reasonably foreseeable.  In fact, as noted in the 
February 2007 opinion, damage to the area involved is 
recognized as a possible complication of this type of 
surgery.  

Despite the June 2006 hearing testimony from the Veteran and 
the written statements by and on behalf of the Veteran in 
support of his claim, it is well established that a layperson 
without medical training, such as the Veteran, is not 
qualified to render medical opinions involving causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1).  Although the Veteran testified 
that his sister, who submitted a statement in June 2006, is a 
nurse, this statement does not comment on the standard of 
care provided by VA.




The doctrine of reasonable doubt was considered by the Board; 
however, as the preponderance of the evidence is against the 
Veteran's claim of entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of excision of 
a cephalic vein of the left arm, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The payment of VA compensation benefits for residuals of 
excision of a cephalic vein of the left arm under the 
provisions of 38 U.S.C.A. § 1151, due to VA treatment, is 
denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


